Citation Nr: 1456466	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  11-27 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 percent for coronary artery disease (CAD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) and an August 2011 rating decision issued by the VA Regional Office (RO) in Cleveland, Ohio.  The decisions granted service connection for PTSD and CAD, respectively.

In May 2014, the Veteran testified before the undersigned Acting Veterans Law Judge at a videoconference hearing; a transcript of that hearing is of record.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Any further development or adjudication of this matter should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

Regarding the Veteran's claim for an increased rating for PTSD, the duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Because the Veteran's last examination for PTSD was conducted in 2010, and in light of his testimony regarding his additional symptoms; a contemporaneous examination is needed to ascertain the current severity of his PTSD, to include an opinion as to whether his PTSD symptoms preclude gainful employment.

Regarding the Veteran's claim for an increased rating for CAD, the last VA examination of record is dated in June 2010.  However, the claims file contains information which indicates that an examination was scheduled by the RO in November 2013.  It appears that such examination may have been conducted in January 2014, but the examination report is not associated with either the paper or electronic claims file.  On remand, if the Veteran underwent an examination for CAD, in November 2013 or January 2014, that report must be associated with the claims file.  If an examination was not conducted, then a new examination should be scheduled.

In addition, as the Veteran has indicated that he receives ongoing VA treatment for PTSD and private treatment for CAD, any outstanding and pertinent treatment records should also be obtained on remand.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board notes that Social Security Administration (SSA) records have been associated with the Veteran's claims file, but some of those records are only available on a compact disc (CD).  On remand, the records on the CD should be printed and associated with the paper claims file or uploaded to the Veteran's electronic claims file as appropriate.

Finally, the Veteran has indicated that he retired in 2008, and that he would be unable to work again due at least in part to his PTSD symptoms.  His statements and the findings from his June 2010 VA psychiatric examination, reasonably raise a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  This aspect of the claim has not been developed for adjudication.  The pending claim for higher ratings for PTSD and CAD may have an impact on the Veteran's TDIU claim.  The issues are therefore inextricably intertwined and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter advising him about what is needed to substantiate a claim for a TDIU.  Ask him to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information and to authorize VA to contact his current and/or former employer(s) for additional information regarding his employment.

2.  Print and add to the paper claims file, or upload to the electronic claims file, the SSA records contained on the CD located in an envelope in Volume 3 of the Veteran's claims file.

3.  Contact the Veteran and request that he identify all pertinent medical treatment for his PTSD and CAD.  After securing the necessary release(s), request any relevant records identified which are not duplicates of those contained in the claims file, to include those from Dr. Shaw dated since May 2011.  Also, obtain VA treatment records dated since June 2013.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.  

4.  After any new evidence has been associated with the claims file, the Veteran should be scheduled for an examination to determine the current severity of his PTSD and to evaluate the impact of PTSD on his employability. 

The entire claim file, to include all electronic files, must be reviewed by the examiner.  The examiner must conduct all indicated tests and studies, report all pertinent findings, and estimate the Veteran's current GAF Scale score.

In addition, the examiner should provide an opinion concerning the impact of the service-connected disabilities on the Veteran's ability to work, to include whether they are sufficient by themselves to preclude him from securing and following a substantially gainful occupation given the Veteran's educational and vocational background.  (Service connection is currently in effect for PTSD and coronary artery disease.  Nonservice-connected disabilities and advancing age are not for consideration.)

The examiner should offer a complete rationale for any opinions that are expressed and should cite the appropriate evidence to support his or her conclusions.

5.  Verify whether the Veteran received the VA heart examination requested in November 2013 and shown to possibly have been completed in January 2014.  If the examination was conducted, add the examination report to the paper or electronic claims file. 

If the examination requested in November 2013 was not conducted, afford the Veteran a VA examination to determine the current severity of his CAD.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  The examiner must conduct all indicated tests and studies and describe in detail all symptomatology associated with the Veteran's service-connected CAD.  

An exercise test must be provided to determine the level of metabolic equivalents (METs) at which dyspnea, fatigue, angina, dizziness, or syncope develops.  

If a laboratory determination of METs by exercise testing cannot be done for medical reasons, the examiner is to provide an estimation of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope.

The examiner should also indicate whether there is evidence of active valvular infection, chronic congestive heart failure, or more than one episode of acute congestive heart failure in the past year due to the service-connected heart condition.  The percentage of ejection fraction due to left ventricular dysfunction is to be noted.  It should also be determined whether there is evidence of cardiac hypertrophy or dilation as documented by electrocardiogram, echocardiogram or chest x-ray.  The examiner should also state whether continuous medication is required.

In addition, the examiner should provide an opinion concerning the impact of the service-connected disabilities on the Veteran's ability to work, to include whether they are sufficient by themselves to preclude him from securing and following a substantially gainful occupation given the Veteran's educational and vocational background.  (Service connection is currently in effect for PTSD and coronary artery disease.  Nonservice-connected disabilities and advancing age are not for consideration.)

The examiner should offer a complete rationale for any opinions that are expressed and should cite the appropriate evidence to support his or her conclusions.

6.  Arrange for any additional development indicated, including consideration of whether referral is warranted for determining whether a TDIU is warranted on an extraschedular basis under 38 C.F.R. § 4.16(b).  Then, readjudicate the claims on appeal.  If any of the benefits remain denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


